Title: To James Madison from Isaac Cox Barnet, 30 October 1801
From: Barnet, Isaac Cox
To: Madison, James


					
						Sir
						Bordeaux October 30th: 1801.
					
					I had the honour of writing you on the 8th. August enclosing from Mr. Dawson, to which and mine of 5th: Same Month I beg leave 

to refer.
					I have drawn under date of the 21st. inst. on the Bankers of the United States at Amsterdam for four  hundred & ten  florins 

Banco, ballance of my account for Supplying American Seamen, account & vouchers for which, accompany this.  I also enclose a Statement 

of American Vessels arrived at this Port Since the 10th. of April present year to 21st. October inclusive.  I should have sent this earlier, but Mr. 

Lee’s arrival induced me to defer it untill he entered upon the duties of the Office which he did on the 22d. current.
					Permit me now Sir to request your attention to my past and present Situation—and to lay before the President, my former Letters, 

particularly those of 25 Septr. 1800 to General Marshall, then acting Secretary of State, wherein I mentioned my pretentions to compensation 

as Agent for Prisoners.  In serving my Country to the best of my abilities, and in relieving the wants & distresses of my fellow-Citizens—I have 

devoted near five years of my time, and have consumed a great part of my Small Capital, and as the Sums appropriated by Congress for the 

purpose have not been fully applied, may I not justly expect an equal participation with the other Agents for Prisoners;  I must 

presume that Government has viewed me only in that Character by having appointed another person to the Consulate of this place, whilst I 

was fulfilling its duties per  interim—and as my Commission for Brest has never been revoked I have as yet considered it in force and my 

procuration Still exists with Mr. Aubrée, a respectable french Gentleman whom I left charged with the Office on my removal here and advised 

the Secretary of State thereof by my Letter of 16 July 1799; in conformity to the instructions contained in his Letter to me under date 15 

December 1798.
					I must Still flatter myself with the hope of the President’s good opinion, I may say approbation, if he will be pleased to accept the 

testimony of those who have known my whole Conduct in this Country; I feel persuaded that none but Rival Competitors can have 

attempted to injure me, and in all cases I am Consoled under the full force of conscious rectitude.  Should my friends apply for the 

appointment of Lisbon to which I humbly consider myself eligible, may I take the liberty to solicit your kind influence.  I am with high 

respect, Sir, Your devoted fellow-Citizen
					
						I. Cox Barnet
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
